 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LEANDRO LEONEL GONZALEZ                           No. 2:18-cv-0767-KJM-EFB P
      CASTILLO,
12
                         Plaintiff,
13                                                      ORDER AND FINDINGS AND
              v.                                        RECOMMENDATIONS
14
      E. OCHOA, et al.
15
                         Defendants.
16

17

18           Plaintiff, a state prisoner proceeding without counsel in an action brought pursuant to 42

19   U.S.C. § 1983, seeks leave to proceed in forma pauperis. ECF Nos. 2. He has also filed motions

20   for a temporary restraining order and a preliminary injunction (ECF No. 3), and a motion to

21   expedite review of his motion for injunctive relief (ECF No. 7).

22                                Application to Proceed In Forma Pauperis

23           Plaintiff’s application makes the showing required by 28 U.S.C. § 1915(a)(1).

24   Accordingly, his request to proceed in forma pauperis is granted. By separate order, the agency

25   having custody of plaintiff will be directed to forward payments from his account to the Clerk of

26   Court each time the amount in the account exceeds $10.00, until the filing fee is paid in full. 28

27   U.S.C. § 1915(b)(2).

28   /////
                                                       1
 1                                                   Screening
 2           I.      Legal Standards
 3           Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the
 4   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on
 5   which relief may be granted, or seeks monetary relief against an immune defendant.
 6           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 7   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 8   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 9   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
10   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff's obligation to provide the ‘grounds’ of
11   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
12   a cause of action's elements will not do. Factual allegations must be enough to raise a right to
13   relief above the speculative level on the assumption that all of the complaint's allegations are
14   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
15   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
16   Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
17           In reviewing a complaint under this standard, the court must accept as true the allegations
18   of the complaint in question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740
19   (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all doubts in
20   the plaintiff's favor, Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must
21   satisfy the pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule
22   8(a)(2) “requires a complaint to include a short and plain statement of the claim showing that the
23   pleader is entitled to relief, in order to give the defendant fair notice of what the claim is and the
24   grounds upon which it rests.” Twombly, 550 U.S. at 562-563 (2007).
25           Additionally, a federal court is a court of limited jurisdiction, and may adjudicate only
26   those cases authorized by the Constitution and by Congress. Kokkonen v. Guardian Life Ins. Co.,
27   511 U.S. 375, 377 (1994). The basic federal jurisdiction statutes, 28 U.S.C. §§ 1331 & 1332,
28   confer “federal question” and “diversity” jurisdiction, respectively. Federal question jurisdiction
                                                          2
 1   requires that the complaint (1) arise under a federal law or the U. S. Constitution, (2) allege a
 2   “case or controversy” within the meaning of Article III, § 2 of the U. S. Constitution, or (3) be
 3   authorized by a federal statute that both regulates a specific subject matter and confers federal
 4   jurisdiction. Baker v. Carr, 369 U.S. 186, 198 (1962). To invoke the court's diversity
 5   jurisdiction, a plaintiff must specifically allege the diverse citizenship of all parties, and that the
 6   matter in controversy exceeds $75,000. 28 U.S.C. § 1332(a); Bautista v. Pan American World
 7   Airlines, Inc., 828 F.2d 546, 552 (9th Cir. 1987). A case presumably lies outside the jurisdiction
 8   of the federal courts unless demonstrated otherwise. Kokkonen, 511 U.S. at 376-78. Lack of
 9   subject matter jurisdiction may be raised at any time by either party or by the court. Attorneys
10   Trust v. Videotape Computer Products, Inc., 93 F.3d 593, 594-95 (9th Cir. 1996).
11           II.     Analysis
12           Plaintiff alleges that, on August 10, 2017 and while incarcerated at Mule Creek State
13   Prison (“MCSP”), defendant Orozco ordered him to submit to a search of his person. ECF No. 1
14   at 8. He claims that, in the course of the search, another officer – Defendant Ochoa - twice
15   fondled his left nipple. Id. Plaintiff describes this act as a “clear sexual assault” which made him
16   feel “mental[ly] and emotional[ly] bad.” Id. Plaintiff alleges that the foregoing act was
17   undertaken to deter him from pursuing a grievance against defendant Parks – whom plaintiff had
18   previously accused of acting in bad faith by ordering him to submit frequent searches. Id. at 7-10.
19           The court finds that the complaint, as currently articulated, fails to state a viable claim.
20   With respect to the alleged sexual assault, plaintiff has not alleged facts which rise to the level of
21   an Eighth Amendment violation. The allegations here are comparable in degree of seriousness to
22   those the Ninth Circuit considered in Watison v. Carter, 668 F.3d 1108 (9th Cir. 2012). In
23   Watison, the Ninth Circuit affirmed dismissal of an inmate’s Eighth Amendment sexual
24   harassment claim where a correctional officer approached an inmate while he was on the toilet,
25   rubbed his thigh against the inmate’s thigh, “began smiling in a sexual contact (sic),” and left the
26   cell laughing. Id. at 1112-14. Similarly, the Eighth Circuit’s decision in Berryhill v. Schriro –
27   which the Watison court cited with approval – found no Eighth Amendment violation where an
28   inmate alleged that prison maintenance employees grabbed him by the shoulders and buttocks
                                                          3
 1   “briefly.” 137 F.3d 1073, 1074-75 (8th Cir. 1998). The court stresses that plaintiff’s allegations
 2   against Ochoa – if true – indicate an appalling lack of professionalism and perhaps grounds for
 3   administrative discipline. Nevertheless, they do not amount to a viable constitutional claim.
 4           Next, the court finds that plaintiff has failed to plead sufficient allegations to support his
 5   claim that Ochoa’s actions were part of a conspiracy to deter him from pursuing a grievance
 6   against Parks. He simply alleges that, after an interview on August 10, 2017 with defendant
 7   Orozco concerning his grievance against Parks, he “understood” that Ochoa’s actions were
 8   intended as deterrence. ECF No. 1 at 9. Plaintiff does not allege how he came to this
 9   understanding or what evidence supported such a conclusion. He does allude to the existence of a
10   “buddy system” at MCSP, but his allegations on this system are vague and fail to explain how
11   plaintiff could, with any degree of confidence, be certain that Ochoa’s actions were connected to
12   his grievance against Parks. “The tenet that a court must accept as true all of the allegations
13   contained in a complaint is inapplicable to legal conclusions,” and courts “are not bound to accept
14   as true a legal conclusion couched as a factual allegation.” Ashcroft v. Iqbal, 556 U.S. 662 (2009)
15   (internal quotations and citations omitted).
16                                              Leave to Amend
17           Plaintiff may choose to amend his complaint. He is cautioned that any amended
18   complaint must identify as a defendant only persons who personally participated in a substantial
19   way in depriving him of his constitutional rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.
20   1978) (a person subjects another to the deprivation of a constitutional right if he does an act,
21   participates in another’s act or omits to perform an act he is legally required to do that causes the
22   alleged deprivation). Plaintiff may also include any allegations based on state law that are so
23   closely related to his federal allegations that “they form the same case or controversy.” See 28
24   U.S.C. § 1367(a).
25           The amended complaint must also contain a caption including the names of all defendants.
26   Fed. R. Civ. P. 10(a).
27   /////
28   /////
                                                         4
 1             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
 2   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Nor may he bring multiple, unrelated claims
 3   against more than one defendant. Id.
 4             Any amended complaint must be written or typed so that it so that it is complete in itself
 5   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
 6   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
 7   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
 8   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
 9   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
10   1967)).
11             Any amended complaint should be as concise as possible in fulfilling the above
12   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
13   background which has no bearing on his legal claims. He should also take pains to ensure that his
14   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
15   and organization. Plaintiff should carefully consider whether each of the defendants he names
16   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
17   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
18                    Motion for Temporary Restraining Order and Preliminary Injunction
19             Plaintiff states that he is “suffering and will continue to suffer sexual abuses and
20   retaliation for speech” at the hands of the defendants if the court fails to grant his motion for
21   preliminary injunctive relief. ECF No. 3 at 2. The court, for the reasons stated hereafter,
22   recommends that this motion be denied.
23             Injunctive relief – either temporary or permanent – is an “extraordinary remedy, never
24   awarded as of right.” Winter v. Natural Res. Def. Council, 555 U.S. 7, 22 (2008). The Supreme
25   Court has held that:
26                    A plaintiff seeking a preliminary injunction must establish that he is
                      likely to succeed on the merits, that is likely to suffer irreparable
27                    harm in the absence of preliminary relief, that the balance of the
                      equities tips in his favor, and that an injunction is in the public
28                    interest.
                                                         5
 1   Id. at 20. Here, the court has already determined that plaintiff’s complaint does not state a
 2   cognizable claim under section 1983. Thus, he cannot establish that he is likely to succeed on the
 3   merits at this time. Moreover, plaintiff has not shown that he is likely to suffer irreparable harm
 4   in the absence of his requested preliminary relief. As noted above, he vaguely alleges that he will
 5   continue to suffer sexual abuses and suppression of his speech, but he offers no specific, concrete
 6   allegations that either harm is actually imminent. To meet the irreparable harm requirement,
 7   plaintiff must demonstrate, rather than simply allege, the existence of irreparable harm.
 8   Caribbean Marine Servs. Co., Inc. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988). This requires
 9   Plaintiff to demonstrate by specific facts that there is a credible threat of immediate and
10   irreparable harm. See Fed. R. Civ. P. 65(b).
11                                                 Conclusion
12             Accordingly, it is ORDERED that:
13             1.     Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is GRANTED;
14             2.     Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
15   in accordance with the notice to the California Department of Corrections and Rehabilitation filed
16   concurrently herewith;
17             3.     Plaintiff’s complaint (ECF No. 1) is dismissed with leave to amend within 30
18   days of service of this order; and
19             4.     Failure to comply with any part of this this order may result in dismissal of this
20   action.
21             5.     Plaintiff’s motion for expedited review of his motion for temporary restraining
22   order and preliminary injunction (ECF No. 7) is denied a moot.
23             Further, it is RECOMMENDED that plaintiff’s motion for temporary restraining order
24   and preliminary injunction (ECF No. 3) be DENIED.
25             These findings and recommendations are submitted to the United States District Judge
26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
27   after being served with these findings and recommendations, any party may file written
28   objections with the court and serve a copy on all parties. Such a document should be captioned
                                                         6
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 2   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 3   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 4   DATED: October 18, 2018.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      7
